818 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edwin David HENRY, Plaintiff-Appellant,v.W. Holt TROTMAN, Assistant District Attorney, New HanoverCounty, NC, Defendant-Appellee.
No. 87-7014.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 18, 1987.Decided April 28, 1987.

Edwin David Henry, appellant pro se.
N.D.W.Va.
AFFIRMED. Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  John D. Larkins, Jr., Senior District Judge.  (C/A No. 86-1134-CRT)
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny leave to proceed in forma pauperis, dispense with oral argument and dismiss the appeal below on the reasoning of the district court.  Henry v. Trotman, C/A No. 86-1134-CRT (E.D.N.C., Dec. 16, 1986).


2
DISMISSED.